Citation Nr: 1732155	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating of degenerative disc disease (DDD) of the lumbar spine in excess of 20 percent.

2.  Entitlement to a higher initial rating of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye, in excess of 
10 percent for the period from November 11, 1997 to August 5, 2010, in excess of 30 percent for the period from August 5, 2010 to July 12, 2012, and in excess of 
40 percent for the period from July 12, 2012.

3.  Entitlement to a higher initial rating of left lower extremity radiculopathy, in excess of 10 percent from the period from May 25, 2011 to June 22, 2012, and in excess of 20 percent from the period from June 22, 2012.
	
4.  Entitlement to a higher initial rating of right lower extremity radiculopathy, in excess of 10 percent from the period from May 25, 2011.

5.  Entitlement to an earlier effective date than June 22, 2012 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Hugh Cox, Attorney


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1952.  The Veteran died in January 2014.  The appellant is a qualified child of the Veteran, who is substituted as the appellant for purposes of adjudicating the rating issues on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This appeal comes to the Board of Veterans' Appeals (Board) from May 2009, April 2010, and September 2013 rating decisions by the RO in Winston-Salem, North Carolina.  

In August 2002, the RO established service connection for degenerative disc disease of the lumbar spine, assigned a 20 initial percent rating for that disability, and effectuated the award as of July 23, 1998.  The Veteran advanced worsening back problems in a March 2009 statement, and was reexamined by VA in April 2009.  The May 2009 RO rating decision continued the 20 percent disability rating.

The April 2010 RO rating decision granted service connection for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye, and assigned a 10 percent initial disability rating effective November 11, 1997 (the date of claim to reopen service connection).  The Veteran appealed the April 2010 rating decision as to initial rating assigned.  A November 2012 RO rating decision continued the 10 percent rating from November 11, 1997 to August 5, 2010, assigned a 30 percent rating, from the period August 5, 2010, and assigned a 40 percent rating from the period July 12, 2012, creating "staged ratings."  

A September 2013 RO rating decision granted service connection for left lower extremity radiculopathy, assigned a 10 percent rating from the period from May 25, 2011 to June 22, 2012, and assigned a rating of 20 percent from the period from June 22, 2012, creating "staged ratings."  The RO granted service connection for right lower extremity radiculopathy,  and assigned a 10 percent rating from the period from May 25, 2011.  The RO also granted a TDIU from June 22, 2012.  In a January 2014 notice of disagreement (NOD), the Veteran disagreed with the initial ratings of right and left lower extremity radiculopathies and the effective date of the TDIU. 

Once a NOD is filed, the claim remains open awaiting issuance of a statement of the case (SOC).  Myers v. Principi, 16 Vet. App. 228 (2002) (VA procedural error in failing to recognize a NOD can cause a claim stream to remain open, awaiting issuance of SOC, regardless of the length of time that has passed).  Once an appellant submits a NOD, VA must issue a SOC no matter how much time passes.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where there is a NOD, the proper action is to remand the issue to the RO for issuance of SOC); Acosta v. Principi, 
18 Vet. App. 53 (2004) (Court found veteran's writing was a clear expression of disagreement and was sufficient to constitute a NOD, the NOD remains pending, and case must be remanded for VA to issue a SOC); Fenderson v. West, 12 Vet. App. 119 (1999) (the remedy for a timely NOD to is remand for VA to issue a SOC).  In this case, the NOD remainds pending and the issues of a higher initial rating of left and right lower extremity radiculopathies, and entitlement to a TDIU must be remanded.

As the Veteran disagreed with the initial ratings assigned following service connection for the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As higher initial ratings are available and the Veteran is presumed to seek the maximum available benefit for the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law). 

In a May 2010 NOD, the Veteran expressed disagreement with the April 2010 RO rating decision, requesting an "earlier effective date and higher rating" for the 10 percent disability rating awarded for the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  In a November 2012 rating decision, the RO readjudicated the eye disability rating, determined that the 10 percent initial stage of the rating period from November 11, 1997 to August 5, 2010 was proper, and then created the "staged ratings" as discussed above.  

The Veteran perfected the appeal for higher initial ratings in a January 2013 VA Form 9 expressing disagreement with the 40 percent disability rating, generally contending that the rating of 40 percent should have been both higher and have an "earlier effective date."  In short, the Veteran contends that the 40 percent stage of the staged initial disability ratings should have been both higher and assigned prior to July 12, 2012 (date of the "staged rating" of 40 percent).  Even though the Veteran stated the disagreement in terms of "earlier effective date," the Veteran was actually disagreeing with the earlier stages of the initial rating rather than an actual effective date, that is, was contending that the 10 percent and 30 percent stages of the initial rating should have been granted higher ratings at least to 40 percent.

Because the initial rating appeal for the service-connected bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye had already been perfected in January 2013 for the first stage of the initial rating period from November 11, 1997, which encompasses the question of whether a higher initial disability rating (in excess of 10 percent from November 11, 1997 to August 5, 2010, and in excess of 30 percent from August 5, 2010 to July 12, 2012) should be assigned for the early stages of the rating period, the Veteran's characterization of the issue as one for an "earlier effective date" for 40 percent the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye did not constitute an actual effective date appeal.  The Veteran did not express disagreement with the only effective date assigned, the effective date for the grant of service connection for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye, November 11, 1997; instead, the Veteran actually disagreed with the early stage of the initial rating periods for which 10 percent and 30 percent disability ratings were assigned, contending that a rating of at least 40 percent should have been granted for the early initial rating periods.

Because all the "questions" that would pertain to an earlier effective date issue (when entitlement to a disability rating of 40 percent, or higher, arose) are being decided by the perfected initial rating appeal (decided below) - namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a rating of 40 percent, or higher, arose, that is, when the higher "staged rating" should begin - there remains no "question" of effective date for rating that is not fully adjudicated in an initial rating appeal adjudication of the 10 percent and 30 percent stages (from November 11, 1997 to August 5, 2010, and from August 5, 2010 to July 12, 2012).  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 40 percent rating assigned for the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  Stated another way, the Veteran timely expressed disagreement with rating the beginning of the stages prior to the 40 percent rating (i.e., the 10 percent and 30 percent stages).  Whether the disagreement is characterized in terms of disagreement with the denial of an initial rating in excess of 10 percent and of 30 percent for the early periods of the initial rating (i.e., whether an initial rating in excess of 10 percent or 30 percent for the periods prior to July 12, 2012 is warranted), or as an "earlier effective date for the 40 percent rating," the legal effect is the same, and the analysis of when entitlement arose to up to the 40 percent rating is also essentially the same because the date entitlement arose is based on the evidence that shows the increase to 40 percent.

The effective date for the grant of service connection was not appealed and became final.  The issue remaining on appeal, as adjudicated below, is entitlement to higher initial disability ratings for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye in excess of 10 percent for the early stage of the initial rating period November 11, 1997 to August 5, 2010 (effective date of the grant of service connection), in excess of 30 percent for the period from August 5, 2010 to July 12, 2012, and in excess of 40 percent from July 12, 2012, forward.

For these reasons, the Board has characterized the issue as listed on the title page and will conduct its analysis of the remaining aspect of the initial rating appeal, specifically, entitlement to a higher initial disability rating in excess of 10 percent for the early stage of the initial rating period November 11, 1997 to August 5, 2010 (effective date of the grant of service connection), in excess of 30 percent for the period from August 5, 2010 to July 12, 2012, and in excess of 40 percent from July 12, 2012, forward, for the service-connected bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  There can be no prejudice to the Veteran regarding the effective date of the 40 percent rating awarded in the November 2012 SOC; the same evidence would be weighed and considered in the same manner to resolve either the question of when the evidence showed that a 40 percent increased rating was warranted (when the 40 percent stage should begin) or the question of when entitlement arose to a 40 percent rating; and the result would have been the same (40 percent rating beginning on July 12, 2012) under either a higher initial rating or effective date analysis.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of a higher initial rating of left and right lower extremity radiculopathies and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In response to the September 2013 Supplemental Statement of the Case (SSOC) the Veteran withdrew in writing the disability rating issue on appeal regarding the service-connected DDD of the lumbar spine.

2.  For the initial rating period from November 11, 1997 to December 10, 2008, the Veteran's bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye required continuous use of medication for control and was, at worse, manifested by corrected distance vision in the right eye of at least 20/80 and in the left eye of at least 20/40, the average remaining field of vision in the right eye of 55.625 degrees and in the left eye of 61.875 degrees, and no incapacitating episodes or abnormalities in muscle function.

3.  For the initial rating period from December 10, 2008 to August 5, 2010, the Veteran's bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye required continuous use of medication for control and was, at worse, manifested by corrected distance vision in the right eye of at least 20/80 and in the left eye of at least 20/40, the average remaining field of vision in the right eye of 55.625 degrees and in the left eye of 61.875 degrees, and no incapacitating episodes or abnormalities in muscle function.

4.  For the initial rating period from August 5, 2010 to July 12, 2012, the Veteran's bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye required continuous use of medication for control and was, at worse, manifested by corrected distance vision in the right eye of being able to see hand motions and in the left eye of at least 20/30, the average remaining field of vision in the left eye of at least 51.875 degrees, and no incapacitating episodes or impairment of muscle function.

5.  For the initial rating period from July 12, 2012, the Veteran's bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye required continuous use of medication for control and was, at worse, manifested by corrected vision distance in the right eye of being able to see hand movement at one foot and of 20/50 in the left eye, field of vision loss in the right eye of both the temporal half of the visual field and the nasal half of the visual field, the average remaining field of vision in the left eye of at least 63.750 degrees, and no incapacitating episodes or impairment of muscle function.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating in excess of 20 percent for DDD of the lumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the initial rating period from November 11, 1997 to December 10, 2008, the criteria for a rating in excess of 10 percent for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.5, 4.7 (2016), 4.83, 4.84, Diagnostic Codes 6013, 6066-6080 (effective before December 10, 2008).

3.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from December 10, 2008 to August 5, 2010, the criteria for a rating of 20 percent for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.5, 4.7, 4.25, 4.76, 4.77, 4.78, 4.79, 
DCs 6013, 6061-6066, 6080, 6090 (effective on and after December 10, 2008), 4.83, 4.84, DCs 6013, 6066-6080 (effective before December 10, 2008).

4.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from August 5, 2010 to July 12, 2012, the criteria for a rating of 40 percent for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.5, 4.7, 4.25, 4.76, 4.77, 4.78, 4.79, DCs 6013, 6061-6066, 6080, 6090 (effective on and after December 10, 2008), 4.83, 4.84, 
DCs 6013, 6066-6080 (effective before December 10, 2008).

5.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from July 12, 2012, the criteria for a rating of 50 percent for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.5, 4.7, 4.25, 4.76, 4.77, 4.78, 4.79, DCs 6013, 6061-6066, 6080, 6090 (effective on and after December 10, 2008), 4.83, 4.84, DCs 6013, 6066-6080 (effective before December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating of DDD of the Lumbar Spine

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  In response to the September 2013 SSOC, prior to the promulgation of a decision in the present appeal, in a November 2013 SSOC response form, the Veteran withdrew the substantive appeal on the issue of an increased disability rating in excess of 20 percent for DDD of the lumbar spine.  When a veteran withdraws a claim, he effectively withdraws the Notice of Disagreement.  See 38 C.F.R. § 20.204 (stating that the effect of withdrawal of an appeal is to withdraw both the notice of disagreement and, if there is one, the substantive appeal).  In this case, the Veteran effectively withdrew the June 2009 Notice of Disagreement that disputed the increased rating denial by RO in May 2009.

As the Veteran has withdrawn the appeal regarding the issue of an increased disability rating in excess of 20 percent for DDD of the lumbar spine, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and the issue will be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As this appeal arises from the Veteran's disagreement with the initial rating and effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans' Claims (Court) have similarly held that regarding the downstream elements of initial rating and effective dates that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159 (b)(3) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, VA provided the Veteran with VA examinations in October 2001, August 2010, and July 2012.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disability. 

All relevant documentation, including VA and private treatment (medical) records, have been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of entitlement to an initial disability rating for the service-connected bilateral open angle glaucoma with central retinal occlusions and macular scarring.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered and revised the assigned "staged" ratings.  As will be discussed below, the revised assigned rating periods are as follows: a 10 percent rating for the period from November 11, 1997 to December 10, 2008 (based on evidence under the "old" regulations), a 20 percent rating from December 10, 2008 to August 5, 2010 (based on evidence under the "new" regulations), a 40 percent rating from August 5, 2010 to July 12, 2012 (based on evidence under the "new" regulations), and a 50 percent rating from July 12, 2012 (based on evidence under the "new" regulations), for bilateral open angle glaucoma with macular scar of the right eye.

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When determining the combined rating level for more than one disability, 38 C.F.R. § 4.25 directs the usage of the Combined Ratings Table, which reflects the efficiency of an individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  See 38 C.F.R. § 4.25.

During the pendency of this appeal, the criteria for rating disorders of the eye were revised.  The former rating criteria for rating the eyes were in effect through December 10, 2008, and then were revised beginning on December 10, 2008.  Effective December 10, 2008, the diagnostic codes were renumbered and criteria for eye disorders were substantially revised.  See 38 C.F.R. §§ 4.75-4.79, DCs 6000 to 6090 (2016).  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  




Rating Criteria of Eye Disorders prior to December 10, 2008

Under 38 C.F.R. § 4.84(a), open angle glaucoma is governed by Diagnostic Code 6013, which states glaucoma should be rated based on central visual acuity or field loss with a minimum disability rating of 10 percent.  38 C.F.R. § 4.84(a), DC 6013 (2008)

Codes 6061 to 6079 provide for rating impairment of central visual acuity from noncompensable to 100 percent.  Table V provides for the relevant percentage rating, which, as explained in 38 C.F.R. § 4.83(a), is determined by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  See 38 C.F.R. § 4.83(a).  Following Table V, Code 6080 provided ratings based on impairment of field vision.  For homonymous hemianopia, a 30 percent rating will be assigned.  For loss of the temporal half of the visual field a 30 percent rating will be assigned for bilateral impairment, and 10 percent for unilateral impairment; or alternatively be rated as 20/70.  For loss of the nasal half of the visual field a 20 percent rating will be assigned for bilateral impairment, and 10 percent for unilateral impairment; or alternatively be rated as 20/50.  38 C.F.R. § 4.84.

The rating criteria dictate that when the remaining visual field is 46-60 degrees a 
10 percent rating is applied for unilateral or bilateral impairment; alternatively, each affected eye may be rated as 20/50.  When the remaining visual field is 31-45 degrees, a 10 percent rating is applied for unilateral and a 30 percent rating is applied for bilateral; or alternatively each affected eye may be rated as 20/70.  When the remaining visual field is 16-30 degrees, a 10 percent rating is applied for unilateral and a 50 percent rating is applied for bilateral; or alternatively each affected eye may be rated as 20/100.  When the remaining visual field is 6-15 degrees, a 20 percent rating is applied for unilateral and a 70 percent rating is applied for bilateral; or alternatively each affected eye may be rated as 20/200.  When the remaining visual field is 5 degrees or less, a 30 percent rating is applied for unilateral and a 100 percent rating is applied for bilateral; or alternatively each affected eye may be rated as 5/200.  Id. 

Rating Criteria of Eye Disorders on and after December 10, 2008

Diseases of the eye are to be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Open angle glaucoma is governed by Diagnostic Code 6013, which states glaucoma should be rated based on visual impairment or under the General Rating Formula based on incapacitating episodes.  38 C.F.R. § 4.79 (2016).

Regarding the first method of rating, under the General Rating Formula based on incapacitating episodes, the following ratings apply: a 10 percent rating is warranted for an eye disability with incapacitating episodes having a total duration of at least 
1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for an eye disability with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  A note to Diagnostic Code 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.

When rating diseases of the eye on the basis of visual impairment, the regulations direct that visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75 (2016).

In regard to the method of rating impairment of visual acuity, 38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.  38 C.F.R. § 4.76.  To warrant a 10 percent rating based on impairment of central visual acuity, the vision in one eye must be at least 20/50.  38 C.F.R. 
§ 4.79, DCs 6061-6066.

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76.

In regard to the method of rating impairment of visual field, 38 C.F.R. § 4.77 explains that the normal visual field extent at eight principal meridians is (expressed in degrees): Temporally: 85, Down temporally: 85, Down: 65, Down nasally: 
50, Nasally: 60, Up nasally: 55, Up: 45, Up temporally: 55.  The combined sum is 500.  To calculate the visual field, determine the average concentric contraction of the visual field of each eye by measuring the remaining visual field (in degrees) at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  38 C.F.R. § 4.77. 

The rating criteria dictate that when the remaining visual field is 46-60 degrees, a 10 percent rating is applied for unilateral or bilateral impairment; alternatively, each affected eye may be rated as 20/50.  When the remaining visual field is 31-45 degrees, a 10 percent rating is applied for unilateral and a 30 percent rating is applied for bilateral; or alternatively each affected eye may be rated as 20/70.  When the remaining visual field is 16-30 degrees, a 10 percent rating is applied for unilateral and a 50 percent rating is applied for bilateral; or alternatively each affected eye may be rated as 20/100.  Id. 

When a combination of visual field defect and decreased visual acuity are present in one or both eyes and are service connected, visual field defect (expressed as visual acuity) and visual acuity are to be separately rated, and then combined in accordance with 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.77(c).  

In regard to the method of rating impairment based on muscle function, 38 C.F.R. 
§ 4.78 explains that muscle function is rated on the degree of diplopia.  A rating for diplopia will be assigned for only one eye.  A veteran that has both diplopia and decreased visual acuity or visual field defect will be assigned a level of corrected visual acuity for the poorer eye (or the affected eye, if disability of only one eye is service connected) that is: one step poorer than it would otherwise warrant if the rating for diplopia under diagnostic Code 6090 is 20/70 or 20/100; two steps poorer if the rating under diagnostic code 6090 is 20/200 or 15/200; or three steps poorer if the rating under diagnostic code 6090 is 5/200.  38 C.F.R. § 4.79.

The Veteran generally contends that the symptoms and impairment of the service-connected bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye more closely resemble the criteria for an initial rating in excess of 10 percent from November 11, 1997, in excess of 30 percent from August 5, 2010, and in excess of 40 percent from July 12, 2012. 

Rating Analysis for Bilateral Open Angle Glaucoma

The service-connected bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye has been rated as 10 percent disabling from November 11, 1997 to August 5, 2010, at 30 percent disabling from August 5, 2010 to July 12, 2012, and at 40 percent from July 12, 2012.  As noted above, during the pendency of this appeal, the regulations for rating disabilities of the eye were revised, effective December 10, 2008.  See 73 Fed. Reg. 218, 66543 (Nov. 10, 2008).  For this reason, the Board will discuss the "old" and "new" rating criteria, but notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., December 10, 2008.  

Initial Rating Period from November 11, 1997 to December 10, 2008

For the initial rating period from November 11, 1997 to December 10, 2008, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met.  During the period from November 11, 1997 to December 10, 2008 the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was, at worse, manifested by corrected distance vision in the right eye of at least 20/80 and in the left eye of at least 20/40, the average remaining field of vision in the right eye of 55.625 degrees and in the left eye of 61.875 degrees, and no abnormalities in muscle function.

Examination of the eyes in October 2001 demonstrated corrected distance vision of 20/60 (considered 20/70 for VA rating purposes) in the right eye and 20/40 in the left eye.  The VA examination report reflects that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  During the October 2001 VA eye examination, the Veteran reported using medication to control the open angle glaucoma, and occasionally feeling a burning pain in the eyes.  The VA examination report reflects no incapacitating episodes or impairment of muscle function.

Upon examination, the October 2001 VA eye examiner determined that the Veteran had a visual field defect and performed a Goldmann perimetry test, which was provided in graph form.  The Board can interpret and rate scores provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from an audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such test results that are of record).  

The October 2001 VA examiner reported the visual field was normal and full on both sides.  In the right eye, the meridians were approximately: Temporally: 
60 (loss of 25), Down temporally: 80 (loss of 5), Down: 75 (no loss), Down nasally: 
55 (no loss), Nasally: 60 (no gain), Up nasally: 40 (no loss), Up: 30 (loss of 15), Up temporally: 45 (loss of 10).  The combined sum of the left eye meridians is 445, resulting in an average remaining field of vision in the right eye of 55.625 degrees.  In the left eye, the meridians were approximately: Temporally: 55 (loss of 30), Down temporally: 55 (loss of 30), Down: 75 (no loss), Down nasally: 85 (no loss), Nasally: 65 (no loss), Up nasally: 60 (no loss), Up: 45 (no loss), Up temporally: 
55 (no loss).  The combined sum of the right eye meridians is 495, resulting in an average remaining field of vision in the left eye of 61.875 degrees.  

The Veteran received VA treatment for eye problems during this period.  July 1998 private treatment records reflect a diagnosis of glaucoma with a macular scar, mild cataracts, and corrected distance vision visual acuity readings of 20/60 in the right eye and 20/25 in the left eye.  August 1998 private treatment records reflect corrected distance vision visual acuity readings of 20/50 in the right eye and 20/25 in the left eye.  January 2000 VA treatment records reflect corrected distance vision visual acuity readings of 20/80 of the right eye and 20/30 of the left eye.  March 2000 VA treatment records reflect corrected distance vision visual acuity readings of 20/40 for both eyes, and the Veteran reported feeling like there is something in the right eye, and that the lower lid was uncomfortable.  May 2001 VA treatment records reflect corrected distance vision visual acuity readings in the right eye of 20/70 and in the left eye of 20/40.  The treatment records reflect that the Veteran was taking medication for glaucoma during this rating period.  The Board notes that the Veteran did have corrective eye surgery in 2000, which accounts for the temporarily improved visual acuity readings in the treatment records.  

In October 2007, VA treatment records reflect the Veteran reported eyes burning while watching television or in areas with a lot of light, and that vision was possibly getting worse.  In July 2008, VA treatment records reflect the Veteran reported sore and watering eyes.  

After a review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from November 11, 1997 to December 10, 2008, the criteria for a disability rating in excess of 10 percent for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye have not been met.  38 C.F.R. § 4.84 (2008).

When the corrected distance vision visual acuity readings of 20/80 (20/100 for VA purposes) in the right eye and 20/40 in the left eye are applied Diagnostic Code 6079, they result in a 10 percent disability rating.  See 38 C.F.R. § 4.84(a) (2008) (where a reported visual acuity is between sequentially listed visual acuities, use the visual acuity which permits the higher rating).  

Regarding the second rating method of visual field impairment, the October 2001 VA eye examiner determined that the Veteran had a visual field defect.  Under Diagnostic Code 6080, the average field of vision of the right eye of 55.625 degrees which falls between 46-60 degrees.  The average field of vision of the left eye of 61.875 degrees is in excess of 60 degrees.  When these findings are applied to Diagnostic Code 6080, they result in a 10 percent disability rating for unilateral average remaining field of vision in one eye (the right eye) between 46-60 degrees.  DC 6080 (2008).

The manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye are consistent with a 10 percent disability rating when rated under the central visual field criteria, or a 10 percent disability rating when rated under the visual field impairment criteria.  Under the regulations in effect when the Veteran filed the claim, the Veteran would be assigned the higher of the central visual field disability rating or visual field impairment disability rating; therefore, the Veteran would receive a 10 percent disability rating for the period from November 11, 1997 to December 10, 2008.  
38 C.F.R. § 4.84 (2008).

For these reasons, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the rating period from November 11, 1997 to December 10, 2008 for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye have not been met.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Period from December 10, 2008 to August 5, 2010

For the rating period from December 10, 2008 to August 5, 2010, the Board finds that a disability rating of 20 percent, but no higher, is warranted.  No additional evidence regarding bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was submitted during the period from December 10, 2008 to August 5, 2010.  

After a review of all the evidence of record, both lay and medical, the Board finds that for the initial rating period from December 10, 2008 to August 5, 2010, under the "new" regulations, the manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar warrant a combined disability rating of 20 percent, but no higher, and the under the "old" regulations criteria for an initial rating in excess of 10 percent have not been met for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  
38 C.F.R. § 4.79 (2016), 38 C.F.R. § 4.84 (2008).

Turning to the question of a rating in excess of 10 percent under the revised regulations, the Board finds that, for the initial rating period from December 10, 2008 to August 5, 2010, a combined disability rating of 20 percent, but no higher, for the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye, is warranted.  38 C.F.R. §§ 4.25, 4.75-7.79 (2016).

When the corrected distance vision visual acuity readings of 20/80 (20/100 for VA purposes) in the right eye and 20/40 in the left eye are applied to the "new" regulations, they result in a 10 percent disability rating.  See 38 C.F.R. § 4.76(a)(4) (2016) (where a reported visual acuity is between sequentially listed visual acuities, use the visual acuity which permits the higher rating), 38 C.F.R. § 4.79, DCs 6061-6066 (2016).  

Regarding the second rating method of visual field impairment, as discussed above, the October 2001 VA examination reflected the average remaining field of vision in the right eye of 55.625 degrees and the average remaining field of vision in the left eye of 61.875 degrees.  The right eye is rated by having a remaining field between 46-60 degrees, and the left eye is rated by having a remaining field in excess of 
60 degrees.  When these findings are applied to Diagnostic Code 6080, they result in a 10 percent disability rating.  See 38 C.F.R. § 3.77, DC 6080 (2016).  

The manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye are consistent with a 10 percent rating for visual acuity impairment, and a 10 percent rating for visual field impairment for this rating period.  The two ratings must be combined using the Combined Ratings Table of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.77(c).  Application of the Combined Ratings Table reveals that two 10 percent ratings combine to 19 percent, which is itself considered to be a single 20 percent rating.  See 38 C.F.R. § 4.25 (the combined value of individual ratings is converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward).  

The Board considered a separate rating for muscle function; however, there is no evidence of any ocular muscle issues or diplopia, and muscle functioning of the eyes is evaluated based on the degree of diplopia.  VA treatment records do not indicate diplopia in either eye, and the Veteran has neither testified nor submitted statements to support such a finding.  Accordingly, the Board finds that a disability rating for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye is not warranted based on impairment of muscle function.

As discussed above, under the "new" regulations, the Veteran can also be rated under the General Rating Formula for incapacitating episodes for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was manifested by incapacitating episodes having a total duration of at least 2 weeks, but less than 
4 weeks, during any 12-month period of the entire rating period, as required for a higher disability rating of 20 percent.  Neither the VA treatment records nor the VA examination reports suggest a history of incapacitating episodes due to the open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  Similarly, the Veteran has not made any assertions of incapacitating episodes due to bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye at any point during the period from December 10, 2008 to August 5, 2010.  For these reasons, the Board finds that a higher 
(20 percent) rating based on incapacitating episodes is not warranted.  38 C.F.R. 
§§ 4.3, 4.79.  

Turning to the regulations in effect at the time the Veteran's claim was received, as discussed above, the Board found that the manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye for the period from November 11, 1997 to December 10, 2008 result in a 10 percent disability rating when rated under the central visual field criteria, or in a 10 percent disability rating when rated under the visual field impairment criteria.  Under the "old" regulations, the Veteran would be assigned the higher of the central visual field disability rating or visual field impairment disability rating; therefore, the Veteran would receive a 10 percent disability rating for the rating for the period from December 10, 2008 to August 5, 2010.  38 C.F.R. § 4.84 (2008).

For these reasons, the Board finds that the manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye under the "new" regulations warrant a 20 percent combined disability rating, but no higher, and the criteria for a disability rating in excess of 10 percent under the "old" regulations have not been met; therefore, as the disability rating under the "new" regulations is more favorable to the Veteran, a 20 percent disability rating for the period from December 10, 2008 to August 5, 2010 is warranted.

Initial Rating Period from August 5, 2010 to July 12, 2012

The Board finds that, for the initial rating period from August 5, 2010 to July 12, 2012, the criteria for a combined disability rating of 40 percent for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye were met.  38 C.F.R. § 4.79 (2016).  For the rating period from August 5, 2010 to July 12, 2012, the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was, at worse, manifested by corrected distance vision in the right eye of being able to see hand motions and in the left eye of at least 20/30, the average remaining field of vision in the left eye of at least 51.875 degrees, and no incapacitating episodes or impairment of muscle function.

VA examined the eyes in August 2010.  At the August 2010 VA examination, the Veteran demonstrated corrected distance vision of 20/30 in the left eye (considered 20/40 for VA rating purposes), and being able to see hand motions for the right eye (considered 5/200 for VA rating purposes).  The VA examination report reflects that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  

Upon examination, the August 2010 VA examiner reported that a Goldmann perimetry test was not done for the right eye because of poor visual acuity.  The August 2010 VA examiner described the left eye as normal and full after doing the Goldmann perimetry test, which was provided as a graph.  As discussed above, the Board is permitted to interpret this graph.  In the left eye, the meridians were approximately: Temporally: 55 (loss of 30), Down temporally: 80 (loss of 5), Down: 55 (loss of 10), Down nasally: 50 (no loss), Nasally: 45 (loss of 15), Up nasally: 50 (loss of 5), Up: 35 (loss of 10), Up temporally: 45 (loss of 10).  The combined sum of the left eye meridians is 415, resulting in an average remaining field of vision in the left eye of 51.875 degrees.  The VA examiner noted no incapacitating episodes or impairment of muscle function.

After a review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period from August 5, 2010 to July 12, 2012, a combined disability rating of 40 percent is warranted under the "new" regulations, and the criteria for a rating in excess of 30 percent have not been met under the "old" regulations.  38 C.F.R. § 4.79 (2016), 38 C.F.R. § 4.84 (2008).

Turning to the question of a rating in excess of 30 percent under the revised regulations, the Board finds that, for the initial rating period from August 5, 2010 to July 12, 2012, a combined disability rating of 40 percent is warranted for the manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  When the corrected distance vision visual acuity readings of 5/200 in the right eye and 20/40 in the left eye are applied to the new regulations, they result in a 30 percent disability rating.  DCs 6061-6066 (2016).

In regard to the visual field impairment rating, the Goldmann perimetry test was not conducted for the right eye because of poor visual acuity.  The average remaining field of vision in the left eye was 51.875 degrees, which is between 46 and 60 degrees.  This evidence is consistent with a 10 percent disability rating for visual field impairment.  DC 6080 (2016).

The Veteran has a 30 percent rating for visual acuity impairment and a 10 percent rating for visual field impairment for this rating period.  The two ratings must be combined using the Combined Ratings Table of 38 C.F.R. § 4.25.  See 38 C.F.R. 
§ 4.77(c).  Application of the Combined Ratings Table reveals that a 30 percent and a 10 percent ratings combine to 37 percent, which is itself considered to be a single 40 percent rating.

The Board considered a separate rating for muscle function; however, the August 2010 VA examiner did not report any ocular muscle issues or diplopia, and muscle functioning of the eyes is rated based on the degree of diplopia.  VA treatment records do not indicate diplopia in either eye, and the Veteran has neither testified nor submitted statements to support such a finding.  Accordingly, the Board finds that a disability rating for open angle glaucoma with central retinal vein occlusions and macular scar of the right eye is not warranted based on impairment of muscle function.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was manifested by incapacitating episodes having a total duration of at least 4 weeks, but less than 
6 weeks, during any 12-month period of the entire rating period, as required for a higher disability rating of 40 percent.  Neither the VA treatment records nor the VA examination reports suggest a history of incapacitating episodes due to the open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  Similarly, the Veteran has not made any assertions of incapacitating episodes due to bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye at any point during the period from August 5, 2010 to July 12, 2012.  For these reasons, the Board finds that a higher (40 percent) rating based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.79.  

Turning to the regulations in effect at the time the Veteran's claim was received, the Board finds that the criteria for a disability rating in excess of 30 percent for the initial rating period from August 5, 2010 to July 12, 2012, for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was not met.  When the corrected distance vision visual acuity readings of 5/200 in the right eye and 20/40 in the left eye are applied to the "old" regulations, they result in a 30 percent disability rating.  DCs 6061-6079 (2008).  

In regard to the visual field impairment rating, the Goldmann perimetry test was not conducted for the right eye because of poor visual acuity.  The average remaining field of vision in the left eye was 51.875 degrees, which is between 46 and 60 degrees.  This evidence is consistent with a 10 percent disability rating visual field impairment.  DC 6080 (2008).

The manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye result in a 30 percent disability rating when rated under the central visual field criteria, or in a 10 percent disability rating when rated under the visual field impairment criteria.  Under the "old" regulations, the Veteran would be assigned the higher of the central visual field disability rating or visual field impairment disability rating; therefore, the Veteran would receive a 30 percent disability rating for the rating for the period from August 5, 2010 to July 12, 2012.  38 C.F.R. § 4.84 (2008).

For these reasons, the Board finds that the manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye under the "new" regulations are consistent a 40 percent combined disability rating, but no higher, and that the criteria for a disability rating in excess of 30 percent under the "old" regulations have not been met; therefore, as the disability rating under the "new" regulations is more favorable to the Veteran, a 40 percent disability rating for the period from August 5, 2010 to July 12, 2012 is warranted.

Initial Rating Period from July 12, 2012

For the initial rating period from July 12, 2012, the Board finds that a disability rating of 50 percent, but no higher, is warranted.  38 C.F.R. § 4.79 (2016).  For the initial rating period from July 12, 2012, the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was manifested by, at worse, being able to see hand movement at one foot in the right eye and corrected distance vision of 20/50 in the left eye, field of vision loss in the right eye of both the temporal half of the visual field and the loss of the nasal half of the visual field and the average remaining field of vision in the left eye of at least 63.750 degrees, and no incapacitating episodes or impairment of muscle function. 

VA examined the eyes in July 2012.  At the July 201 VA examination the Veteran demonstrated corrected distance vision of 5/200 in the right eye and 20/50 in the left eye.  The Veteran does not have a difference equal to two or more lines on the Snellen's test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The July 2012 VA examination report reflects that the Veteran's visual acuity in the right eye is being able to see hand movement at one foot, and has more than just light perception in the right eye.  

Upon examination, the July 2012 VA eye examiner determined that the Veteran had a visual field defect and performed a Goldmann perimetry test, which was reported as a graph.  As discussed above, the Board can interpret this graph.  In the left eye, the meridians were approximately: Temporally: 55 (loss of 25), Down temporally: 55 (loss of 30), Down: 70 (no loss), Down nasally: 90 (no loss), Nasally: 90 (no loss), Up nasally: 60 (no loss), Up: 45 (no loss), Up temporally: 45 (loss of 10).  The combined sum of the left eye meridians is 510, resulting in an average remaining field of vision in the left eye of 63.75 degrees.  In the right eye, the VA examiner reported the loss of both the temporal half of the visual field and the loss of the nasal half of the visual field.  The VA examiner noted no incapacitating episodes or impairment of muscle function.

After a review of all the evidence, both lay and medical, the Board finds that for the initial rating period from July 12, 2012, the manifestations of the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye warrant a 50 percent combined disability rating, but no higher, under the "new" regulations, and that the criteria for a rating in excess of 40 percent have not been met under the "old" regulations.

Turing to the question of a rating in excess of 40 percent under the revised regulations, the Board finds that, for the period from July 12, 2012, the manifestations of the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye warrant a 50 percent disability rating, but no higher.  When the results of the visual acuity testing of 5/200 for the right eye and 20/50 for the left eye are applied to the "new" regulation, the Veteran receives a 40 percent rating for loss of visual acuity.  DCs 6061-6066 (2016).

In regard to the method of rating by visual field impairment, in the right eye, the loss of both the temporal half of the visual field and the loss of the nasal half of the visual field are translated to visual acuity readings of 20/70 for loss of temporal half of visual field, and 20/50 loss of nasal half of visual field.  DC 6080.  Of the two visual field losses, the Veteran will be assigned the more beneficial rating of 20/70.  See 38 C.F.R. § 3.76.  The left eye visual field loss receives is considered to be at least 20/40 when there is no evidence of visual field impairment for VA purposes.  When the visual acuity readings of 20/70 in the right eye and 20/40 in the left eye are applied to Diagnostic Codes 6061-6066, they result in a 10 percent disability rating for visual field impairment.

The Veteran has a 40 percent rating for visual acuity impairment and a 10 percent rating for visual field impairment for this rating period.  The two ratings must be combined using the Combined Ratings Table of 38 C.F.R. § 4.25.  See 38 C.F.R. 
§ 4.77(c).  Application of the Combined Ratings Table reveals that 40 percent and a 10 percent ratings combine to 46 percent, which is itself considered to be a single 50 percent rating.

The Board considered a separate rating for muscle function; however, the July 2012 VA examiner specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is rated based on the degree of diplopia.  VA treatment records do not indicate diplopia in either eye, and the Veteran has neither testified nor submitted statements to support such a finding. Accordingly, the Board finds that an increased disability rating for open angle glaucoma with central retinal vein occlusions and macular scar of the right eye is not warranted based on impairment of muscle function.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that for this period the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye was manifested by incapacitating episodes having a total duration of at least 6 weeks during any 12-month period of the entire rating period, as required for a higher 
(60 percent) disability rating.  Neither the VA treatment records nor the VA examination reports suggest a history of incapacitating episodes due to the open angle glaucoma with central retinal vein occlusions and macular scar of the right eye.  Similarly, the Veteran has not made any assertions of incapacitating episodes due to bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye at any point during the period from July 12, 2012.  For these reasons, the Board finds that a higher (60 percent) rating based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.79.  

Turning to the regulations in effect at the time the Veteran's claim was received, the Board finds that the manifestations of the bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye do not meet the criteria under the "old" regulations for a disability rating in excess of 40 percent for rating for the period from July 12, 2012.  When the corrected distance vision visual acuity readings of 5/200 in the right eye and 20/50 in the left eye are applied to the "old" regulations, they result in a 40 percent disability rating.  DCs 6061-6079 (2008).  

The visual field impairment of the right eye consists of loss of temporal half of visual field and loss of nasal half of visual field.  The left eye showed no visual field impairment.  As such, when these findings are applied to Diagnostic Code 6080, a rating of 10 percent disabling is obtained for unilateral loss of temporal half and for unilateral loss of nasal half of visual field.  See 38 C.F.R. § 4.84(a), Diagnostic Code 6080 (2008).  

The manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye for the period from July 2012, result in a 40 percent disability rating when rated under the central visual field criteria, or in a 10 percent disability rating when rated under the visual field impairment criteria.  Under the "old" regulations, the Veteran would be assigned the higher of the central visual field disability rating or visual field impairment disability rating; therefore, the Veteran would receive a 40 percent disability rating for the rating for the period from August 5, 2010 to July 12, 2012.  38 C.F.R. § 4.84 (2008).

For these reasons, the Board finds that the manifestations of bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye under the "new" regulations are consistent with a 50 percent combined disability rating, but no higher, and the criteria for a disability rating in excess of 40 percent under the "old" regulations have not been met; therefore, as the disability rating under the "new" regulations is more favorable to the Veteran, a 50 percent disability rating for the period from July 12, 2012 is warranted.

Extraschedular Referral Analysis

The Board has considered whether referral for extraschedular consideration is warranted for bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye for any part of the appeal period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321 (b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal periods under consideration is contemplated by the rating schedule.  The impairment from the Veteran's bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye directly corresponds to the schedular criteria for the now 10 percent, 20 percent, 40 percent and 50 percent "staged ratings."  The combination of visual field impairment and central visual field impairment is specifically contemplated in the schedular rating criteria at the time the claim was filed and in the revised schedular rating criteria, which includes both decreased visual acuity and visual field defect, and is the basis for the "staged ratings" in this decision.  For this reason, the Board finds that the schedular ratings criteria under both the "old" and "new" regulations are adequate to rate the Veteran's bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye, and no referral for an extraschedular rating is required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with bilateral open angle glaucoma with central retinal vein occlusions and macular scar of the right eye, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the Veteran is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is another form of extraschedular rating with different criteria; as such, it is not part of the initial rating appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

The appeal for an increased disability rating in excess of 20 percent for DDD of the lumbar spine is dismissed.

An initial rating of bilateral open angle glaucoma with central retinal occlusions and macular scarring, in excess of 10 percent for the period from November 11, 1997 to December 8, 2010 is denied; a rating of 20 percent for the period from December 10, 2008 to August 5, 2010 is granted; a rating of 40 percent for the period from August 5, 2010 to July 12, 2012 is granted; a rating of 50 percent for the period from July 12, 2012 is granted.


REMAND

Issuance of a SOC for a Higher Initial Rating for Lower Extremity Radiculopathies 
and an Earlier Effective Date than June 22, 2012 for a TDIU

In a September 2013 rating decision, the RO granted service connection for left and right lower extremity radiculopathy and awarded a TDIU from June 22, 2012.  In a January 2014 letter from the Veteran's representative, the Veteran expressed disagreement with the initial ratings for left and right lower extremity radiculopathy, and with the effective date of June 22, 2012 for a TDIU.  It does not appear that a SOC has yet been issued concerning the issues of a higher initial rating for left and right lower extremity radiculopathy and entitlement to an earlier effective date than June 22, 2012 for a TDIU.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon, 12 Vet. App. at 238.

Accordingly, the issues of a higher initial rating for left and right lower extremity radiculopathies and entitlement to an earlier effective date than June 22, 2012 for a TDIU are REMANDED for the following action:

Issue a SOC addressing the issues of a higher initial rating for left and right lower extremity radiculopathy and entitlement to an earlier effective date than June 22, 2012 for a TDIU.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
	


Department of Veterans Affairs


